DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Applicant’s drawing amendments, claim amendments and arguments in the response filed 08 November 2021 are acknowledged. 
Claims 18-36 are pending.
Claims 1-17 are cancelled.
Claims 18, 31, 32 & 34-36 are amended.  
Claims 21, 34 & 36 are withdrawn. 
Claims 18-20, 22-33 & 35 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
Location of the propellant-in the container;
Composition-composition comprising copolymers of crotonic acid;
Propellant- dimethyl ether;
Additive- fragrance.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections 

The objection to the specification and drawings is withdrawn due to amendments to the drawings which remove reference character(s) not mentioned in the description: in particular reference number(s) "12" in Figure 2, and "37" and "52" in Figure 3.
The objection to claim 35 is withdrawn due to amendments which correct grammatical errors.
The rejection of claim 18 under 35 USC 112(b) is withdrawn due to amendments which correct issues with lack of antecedent basis as it pertained to "the axes".

New and Maintained Objections/Rejections 
Specification
The abstract of the disclosure is objected to because the abstract still contains legal phraseology. In particular, the abstract still discloses “said aerosol” in line 6.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 18-20, 22-30, 32 & 33 stand rejected under 35 U.S.C. 103 as being unpatentable over Birkel (US 2003/10049224; previously cited) in view of Khan (US 2005/0224524; Applicant Supplied-IDS-06/01/2021; previously cited). 
With regard to claims 18-20, 22-30 & 32 and the elected species, Birkel teaches a hairstyling composition which may be in the form of an aerosol mousse or aerosol hairspray (title; abstract). Birkel teaches these products are in containers ([0077] & [0080]). Birkel teaches the aerosol-mousse product comprises 1-20% by weight of a propellant which may be dimethyl ether [i.e. elected species] and the aerosol hairspray 15-85% by weight of a propellant which may be dimethyl ether ([0077], [0078] & [0080]). Birkel teaches the propellant is in the composition for the aerosol mousse (i.e. the composition is mixed with the at least one propellant; [0077]). Birkel teaches the propellant is in the container but separate from the the elected species; [0073]). Birkel teaches synthetic anionic film forming polymers (i.e. fixing polymers that are suitable for inclusion in his invention may be VA/Crotonates Copolymer sold under the tradename Luviset® CA66 VA/CrotonatesNinylNeodecanoate Copolymer sold under the tradename Resyn® 28-2930 ([0050] & [0051]). BIRKEL implicitly teaches inclusion of anionic film forming polymers in an amount of 1.4-2.3% by including the anionic film forming polymer, Aculyn 28, in an amount of 1.4 and 2.3% in Examples 2 & 4 ([0109] & [0112]).  BIRKEL teaches inclusion of irregularly shaped particles to improve hair volume in an amount of 0.005% -10% by weight of the composition ([0063]; claim 25). The irregularly shaped particles are aluminas, barium sulfate, calcium carbonate, magnesium carbonate and magnesium oxide ([0063] & [0064]).
However, Birkel does not teach a diffuser with at least 3 apertures in a main spraying direction in which the three apertures are affixed in a single nozzle, arranged 120° from another or feed channels which are obliquely inclined relative to the spray direction to provide the composition to the spraying apertures from the delivery channels.
In a related field, Khan teaches a multi-outlet system that atomizes products, which are cosmetic products including antiperspirants and deodorants having active particulates that are not 

    PNG
    media_image1.png
    446
    598
    media_image1.png
    Greyscale
. Khan teaches the spray head may have any number of spray outlets above two, but more preferably has from 3 to 12 spray outlets (3) [0030]. Khan teaches multi-outlet system has an inlet means ([0024]). Kahn in Figure 1 depicts an inclined channel (i.e. delivery channel) that forks into oblique feed channels which terminate into spray outlets ([0004] & [0024]; Figure 1). While Khan does not explicitly teach that spray orifices are parallel to each other and parallel to the spraying direction (Y), Khan's Figure I shows axes of the spray are parallel to each other and the spray direction (Figure I). This assertion is supported by Khan's teaching to put conduit split (4) close to the spray outlets (3) so that the ducts along which the separate flows travel are identical, to achieve uniform product distribution at the target site [0024]. This assertion is also supported by Khan's teaching that they seek to solve problems in the current atomization technology in that atomizers generally do not deliver a satisfactory product distribution onto the target area [0004]. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to a
person of ordinary skill before the effective filing date of the invention to modify Birkel's container by substituting the aerosol nozzle with Khan's spray head which comprises a delivery channel which has a longitudinal axis that is inclined relative to a longitudinal axis of the container, three orifices having axes that are parallel to each other and the spray direction, and feed channels that are inclined obliquely relative to the spraying direction and the delivery channel because Birkel and Khan are drawn to aerosol cosmetics and nozzles to dispense aerosol products. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to provide instability in the flow of the product to atomize it, and solve the known problem in the art of unsatisfactory product distribution onto the target area.
With regard to the recited amounts of propellant, C2-4 mono-alcohol/ethanol, anionic fixing polymer, and insoluble inorganic compound/aluminas/barium sulfate/calcium carbonate/magnesium carbonate/magnesium oxide, the amounts taught by Birkel for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 31 stands rejected under 35 U.S.C. 103 as being unpatentable over Birkel and Khan as applied to claims 18-20, 22-30, 32 & 33 above, and further in view of Akao (WO 2004/043608; Applicant Supplied IDS-03/15/2019; previously cited).
*All references refer to the English translation; Examiner supplied.
With regard to claim 31 and the elected species, the teachings of Birkel and Khan are described above. Birkel’s composition comprises irregularly shaped particles to improve hair volume ([0063]). The irregularly shaped particles are aluminas, barium sulfate, calcium carbonate, magnesium carbonate and magnesium oxide ([0063] & [0064]). Khan’s aerosol container and spray head atomizes products, which are cosmetic products including those having active particulates that are not soluble in the carrier (i.e. powders/particulates; [0023] [0024], [0034] & [0035]). The combined teachings of Birkel and Khan suggest a cosmetic composition in an aerosol container which functions to solve the known problem in the art of unsatisfactory product distribution onto the target area. The spray head of the aerosol container comprises at least 3 spray orifices.
Neither Birkel nor Khan teach the three spraying apertures are arranged at 120° from one another around the spraying direction. 
In a related field of invention, Akao teaches a three hole aerosol button for spraying a powder applied to the human body which includes deodorants (description, pg. 2, ¶ 12 & 13). Akao teaches the aerosol button of his invention prevents clogging of the device, reduces roaring/application noise, suppresses the feeling of pressure by the user and suppresses the cool sensation upon spraying (description, pg. 2, ¶ 12 & 13). Akao also teaches his aerosol button 
spraying direction

    PNG
    media_image2.png
    209
    194
    media_image2.png
    Greyscale
(abstract).
Here, at least rationale (F) may be employed in which it would have been obvious to a
person of ordinary skill before the effective filing date of the invention to modify the arrangement of the three spray outlets on the spray head suggested by the combined teachings of Birkel and Khan to be 120° relative to each other around the spraying direction as suggested by Akao because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to more uniformly eject the product, permit the product being spread over a large area, and preventing diffusion/overspray.
 

Claim 35 stands rejected under 35 U.S.C. 103 as being unpatentable over Birkel, Khan and Blondeel (US 6415992; Published: 7/9/2002; previously cited).

	However, neither Birkel nor Khan teach that each spraying aperture comprises a first cylindrical section, a conical section, and a second cylindrical section, wherein the second cylindrical section has a smaller diameter than the first cylindrical section, wherein the conical section narrows and connects the first cylindrical section to the second cylindrical section, with the second cylindrical section being configured to expel the mixture from the diffuser.
	In the same field of invention of atomization of a liquid or an atomizable composition comprising water, Blondeel teaches a spray device containing cosmetic and/or dermatological adjuvants (col. 3, ll. 20-35). Blondeel teaches the propellant for use in their spray device is a nitrogen-carbon dioxide mixture (title; col. 2). Blondeel teaches “a need still exists for a portable personal aerosol container or spray device which overcomes such problems as ion precipitation, poor spray dispersion and leakage” (col. 1, ll. 60-65). Blondeel teaches “[a]nother object of the present invention is to provide a spray device pressurized by a gas mixture comprising nitrogen and carbon dioxide for the application of a liquid or atomizable composition, such as mineralized water, which overcomes the problems associated with previous aerosol containers such as ion precipitates and liquid jet” (col. 2, ll. 10-20). ). Blondeel teaches “[p]referably, an atomizer passage with a nozzle equipped with three vortical channels is used. By using this type of atomizer passage, a propellant gas mixture having a high percentage by volume of carbon dioxide, up to 70% of CO2 can be used in the spray device of the present invention to produce of fine spray or mist without the formation of liquid jet at the end spraying” (col. 5, ll. 1-10). (4) and a nozzle (3).

    PNG
    media_image3.png
    697
    390
    media_image3.png
    Greyscale
In Figure 2, Blondeel teaches the nozzle terminates in an orifice/spray outlet (i.e. 22; col. 5, ll. 35-45). Blondeel teaches a conical section (21) which contains 3 vortical channels (col. 5, ll. 40-45). The narrow part of the conical section is located on the same side as the orifice/spray outlet (i.e. configured to expel the mixture from the diffuser), indicating that the orifice/spray outlet is more narrow than the delivery channel that feeds to the conical whirl/swirl chamber.
Here, at least rationale (F) may be employed in which it would have been obvious to a
person of ordinary skill before the effective filing date of the invention to modify the three spray outlets on the spray head suggested by the combined teachings of Birkel and Khan by substituting Khan’s outlets with Blondeel’s outlets having a conical swirl/whirl chamber attached because Birkel, Khan and Blondeel are directed to aerosol compositions which may be cosmetics and containers to dispense these aerosol products and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to overcome the known problem of liquid jet and create a fine spray or mist .

Response to Arguments
In the traverse of the rejections, Applicant makes no explicit argument pertaining to Akao and their teachings (reply, pg. 11-16).

In the traverse of the claims, Applicant argues Khan fails to remedy Birkel’s deficiencies because Khan reduces the amount of deposition at the center a target and increases the deposition at the periphery (reply, pg. 11). Applicant argues their annotations to Figure 2 show the spraying directions of each outlet is not parallel, and if they were to be parallel this would result in increased product deposition in the center of the target area which is contrary to Khan’s intended purpose (reply, pg. 12-14).
This is not persuasive. While Khan does not explicitly state that the orifices are parallel, Khan teaches ensuring “the ducts along which the separate flows travel are identical” [0024]. Khan also teaches “[i]f there are differences between the individual sprays immediately after they leave their respective spray outlets, then that may translate into differences in product distribution at the target site” [0024].  Khan teaches “the ratio, Ll/L2, for each spray outlet (3), of the distance (Ll) between the conduit outlet means and the spray outlet (3) to the distance between the inlet means (5) and the spray outlet (3)” [0024].  Khan teaches “In another preferred embodiment, all the spray outlets have the same ratio Ll/L2” [0026]. Based upon these teachings, Khan’s outlets cannot be as Applicant has annotated (i.e. not parallel) because: A) the ducts in which the separate flows travel would not be identical, B) there would be differences in the spray 

Applicant argues Blondeel fails to remedy the deficiencies of Birkel and Khan because Blondeel fails to disclose or suggest how the nozzle 20 embodiment of Figures 2 and 3 may be incorporated into the separately described spray head (reply, pg. 14-15). Applicant argues Blondeel does not describe how or even if the nozzle 20 may be connected to the distribution channel 4 of the separately described spraying device embodiment, or that the nozzle 20 can be interpreted to include the distribution channel 4 (reply, pg. 15). Applicant argues since the delivery channel 4 and the nozzle 20 are not described in the same embodiments there is no evidence indicating the orifice/spray outlet is more narrow than the delivery channel (reply, pg. 15). 
This is not pervasive. Blondeel in the description of the drawings states “the means for atomizing is composed of a diptube (9) attached to the valve body (7) and a push-button (2); the push-button comprises a coupling (5) which fits onto the rod (6), a distribution channel (4) and a nozzle (3). The nozzle (20), which terminates in an orifice (22) and which comprises three vortical channels (21), is illustrated in FIGS. 2 and 3.” “The nozzle (20)” in Figure 2 is the expanded view of the nozzle (3) based upon Blondeel’s sentence construction.  Figure 1 b shows the distribution channel occurs between the diptube from the container and the nozzle having the exit orifice 


    PNG
    media_image4.png
    559
    467
    media_image4.png
    Greyscale
.





    PNG
    media_image5.png
    682
    472
    media_image5.png
    Greyscale
Figure 2 shows a larger channel (left side) serving as an inlet to the conical section followed by the smaller diameter orifice (22) (i.e. second cylindrical section). The ordinary skilled artisan in the field of the aerosol containers would know how to properly orientate the nozzle such that the exit orifice (i.e. the second smaller cylindrical) ejects the product to the environment. "‘[A] specification need not disclose what is well known in the Id. (quoting Genentech, Inc.v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997)); see also AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1244 (Fed. Cir. 2003). “Not everything necessary to practice the invention need be disclosed.” Trs. of Bos. Univ. v. Everlight Elecs. Co., LTD., 896 F.3d 1357, 1364 (Fed. Cir. 2018). Further, Blondeel is a US patent and “[p]rior art is presumed to be operable/enabling” (MPEP 2121. I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 18-20, 22-33 & 35 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 22, 26-34, 38 & 39 of copending application 14/888,013 (hereinafter the ‘013; claims filed 11/05/2021), Birkel (US 2003/10049224; previously cited) and Blondeel (US 6415992; Published: 7/9/2002). 
2-4 monoalcohols. 
The ‘013 application does not teach that the at least one anionic fixing polymer is selected from the group consisting of copolymers of crotonic acid….and anionic grafted silicone polymers” or each spraying aperture comprises a first cylindrical section, a conical section, and a second cylindrical section, wherein the second cylindrical section has a smaller diameter than the first cylindrical section, wherein the conical section narrows and connects the first cylindrical section to the second cylindrical section. 
The teachings of Birkel and Blondeel are described above.
It would have been obvious to have modified the composition and apparatus of the ‘013 application by substituting the generically recited anionic fixing polymers with Birkel’s copolymers of crotonic acid, and modifying the container with a spraying aperture “comprising a 
With regard to the recited amounts of C2-4 mono-alcohol, propellant, water-insoluble mineral compound and fixing polymer, the amounts taught by ‘013 application, Birkel and Blondeel for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the conflicting copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-20, 22-33 & 35 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-32 and 34-41 of copending Application No. 15/541,741 (filed-03/17/2021, hereinafter the ‘741 application) in view of Birkel, Khan, Akao and Blondeel. 
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising aerosol containers comprising propellants and their amount, a styling powder that is at least one sebum absorbent powder which is an inorganic mineral compound and its amount, a monoalcohol and its amount, 
However, the ‘741 does not teach the diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction, the oblique feed channels, “each spraying aperture comprises a first cylindrical section…., to the second cylindrical section”, or that the at least one anionic fixing polymer is selected from the group consisting of copolymers of crotonic acid….and anionic grafted silicone polymers” and its amount.
The teachings of Birkel, Khan, Akao, and Blondeel are described above. 
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the generically recited aerosol container of the ‘741 application with the three orifice aerosol container suggested by the combined teachings of Khan, Akao and Blondeel and substituting the generically recited anionic fixing polymers with Birkel’s crotonic acid copolymers because the ‘741 application, Khan, Akao, Blondeel and Birkel are drawn to compositions which may be ejected and aerosol containers having a diffuser which may eject them and it is obvious to modify similar devices and compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to uniformly dispense product and fix the composition to the hair.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, anionic fixing polymer, and water-insoluble mineral compound, the amounts taught by ‘741 application, Akao, Khan, Blondeel and Birkel for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the conflicting copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-20, 22-33 & 35 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-24 of copending application 16/491,372 (hereinafter the ‘372; claims filed 09/16/2021), Birkel, Khan, Akao, and Blondeel.
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising an aerosol device a propellant and its amount, a styling powder which comprises at least one water insoluble mineral compound chosen from metal carbonates, oxides, sulfates and silicates comprising magnesium, at least one sebum absorbing powder chosen from starch octenylsuccinates (i.e. modified starches) and acrylic polymer powders; and a diffuser.  The ‘372 further teaches the at least one water insoluble mineral compound is chosen from calcium carbonate, magnesium carbonate, barium sulfate, alumina and magnesium oxide. 
The ‘372 application does not teach the amount of sebum absorbing powders or water-insoluble mineral compounds, or inclusion of an additive, a monoalcohol, or a diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction, the at least three spray orifices are arranged at 120⁰ 
The teachings of Birkel, Khan, Akao and Blondeel are described above.
It would have been obvious to have modified the composition and apparatus of the ‘372 application by modifying the composition by adjusting the amount of sebum absorbing powders (i.e. starch octenylsuccinate, polyamine powder and acrylic powders) and water-insoluble mineral compounds, adding an additive which is a dye or fragrance, adding a monoalcohol in an amount of about 1% and about 35%, as suggested by Birkel and placing the composition in the aerosol container having a diffuser comprising at least 3 spray orifices arranged 120⁰ relative to each other in which the axes of the spray orifices are parallel to each other and parallel to the spray direction, having oblique feed channels, and spraying apertures comprising a first cylindrical section, a conical section, and a second cylindrical section, wherein the second cylindrical section has a smaller diameter than the first cylindrical section, wherein the conical section narrows and connects the first cylindrical section to the second cylindrical section as suggested by the combined teachings of Khan, Akao and Blondeel because the ‘372 application, Birkel, Khan, Akao, and Blondeel are drawn to particulate compositions which may be ejected from aerosol containers and ejection apparatuses to spray aerosol compositions and it is obvious to modify similar compositions and devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a more uniform 
With regard to the recited amounts of C2-4 mono-alcohol, propellant, fixing polymer, and water-insoluble mineral compound, the amounts taught by ‘372 application and Birkel for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the conflicting copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-20, 22-33 & 35 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending application 16/491,374 (hereinafter the ‘374; claims filed 09/28/2021), Birkel, Khan, Akao, and Blondeel.
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising an aerosol device a propellant and its amount, a styling powder which comprises at least one water insoluble mineral compound chosen from metal carbonates (i.e. calcium carbonate), oxides, sulfates and silicates comprising magnesium, at least one fixing polymer chosen from anionic fixing polymers which  include crotonic acid copolymers, C2-4 monoalcohols and a diffuser.  

The teachings of Birkel, Khan, Akao and Blondeel are described above.
It would have been obvious to have modified the composition and apparatus of the ‘374 application by modifying the composition by adding a fragrance additive as suggested by Birkel and placing the composition in the aerosol container having a diffuser comprising at least 3 spray orifices arranged 120⁰ relative to each other in which the axes of the spray orifices are parallel to each other and parallel to the spray direction, having oblique feed channels, and spraying apertures comprising a first cylindrical section, a conical section, and a second cylindrical section, wherein the second cylindrical section has a smaller diameter than the first cylindrical section, wherein the conical section narrows and connects the first cylindrical section to the second cylindrical section as suggested by the combined teachings of Khan, Akao and Blondeel because the ‘374 application, Birkel, Khan, Akao, and Blondeel are drawn to compositions which may be ejected from aerosol containers and ejection apparatuses to spray aerosol compositions and it is obvious to modify similar compositions and devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in 
With regard to the recited amounts of C2-4 mono-alcohol, propellant, fixing polymer, and water-insoluble mineral compound, the amounts taught by ‘374 application and Birkel for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the conflicting copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-20, 22-33 & 35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,532,880 (hereinafter the ‘880 patent), Khan, Akao, and Blondeel. 
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims describe an aerosol device and composition comprising a propellant which may be nitrogen, C2-4 mono-alcohol, a water-insoluble mineral compound chosen from calcium carbonate, magnesium carbonate, alumina, barium sulfate, or magnesium oxide, and an anionic fixing polymer which is a crotonic acid copolymer and a diffuser. 

The teachings of Khan, Akao and Blondeel are described above.
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the generically recited aerosol container of the ‘880 patent with the three orifice aerosol container suggested by the combined teachings of Khan, Akao Blondeel because the ‘880 patent, Khan, Akao, and Blondeel are drawn to compositions which may be ejected and aerosol containers having a diffuser which may eject them and it is obvious to modify similar devices and compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to uniformly dispense product.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, fixing polymer, and water-insoluble mineral compound, these reagents are taught by ‘880 patent in amounts which overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 18-20, 22-33 & 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,135,140 (hereinafter the ‘140 patent; previously Application No. 14/787,983) in view of Birkel, Khan, Akao, and Blondeel. 
 
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions in aerosol containers comprising propellants and their amount, a styling powder which may be calcium carbonate and its amount, fixing polymer, and at least one additive which is an anionic fixing polymer.
However, the ‘140 does not teach the diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction; each spraying aperture comprises a first cylindrical section, a conical section, and a second cylindrical section, wherein the second cylindrical section has a smaller diameter than the first cylindrical section, wherein the conical section narrows and connects the first cylindrical section to the second cylindrical section; or that at least one anionic fixing polymer is selected from the group consisting of copolymers of crotonic acid….and anionic grafted silicone polymers or their amount. 

It would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the generically recited aerosol container of the ‘140 patent with the three orifice aerosol container suggested by the combined teachings of Khan, Akao and Blondeel and substituting the ‘140 patent’s generically taught anionic fixing polymer with the anionic crotonic acid copolymers taught by Birkel because the  ‘140 patent, Khan, Akao, Blondeel, and Birkel are drawn to compositions which may be ejected and aerosol containers having a diffuser which may eject them and it is obvious to modify similar devices and compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to uniformly dispense product and stabilize the powder composition while fixing the composition to hair.
With regard to the recited amounts of propellant, water-insoluble mineral compound, and anionic fixing polymer the amounts taught by ‘140 patent, Birkel, Akao, Khan and Blondeel for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Response to Arguments
The reply filed 11/08/2021 requests that the rejections be held in abeyance until allowable subject matter is identified (reply, pg. 15).
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619